Citation Nr: 1523081	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  09-27 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for arthritis of the legs and feet.

2.  Entitlement to a compensable rating for ankylosis, status post left ring finger boutonniere deformity, postoperative with scar and left hand strain.

3.  Entitlement to a disability rating in excess of 20 percent for postoperative right shoulder rotator cuff repair.

4.  Entitlement to a disability rating in excess of 20 percent for residual scars associated with postoperative right shoulder rotator cuff repair.

5.  Entitlement to a disability rating in excess of 20 percent for lumbar spine degenerative disc disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1998 to November 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  An April 2007 rating decision denied service connection for arthritis of the legs and feet.  A March 2012 rating decision granted service connection for the left ring finger disability listed on the cover page, and assigned it a noncompensable rating.  That decision also denied increased ratings for service-connected right ankle and bilateral flat feet disabilities, but the Veteran did not appeal those determinations.  An August 2013 rating decision granted service connection for postoperative right shoulder rotator cuff repair (which had previously been rated as right shoulder rotator cuff tear), and assigned it a 20 percent rating effective from August 23, 2012; it also granted service connection for residual scars secondary to it, and rated them as 20 percent disabling from February 28, 2013; and it also denied a rating in excess of 20 percent for lumbar spine degenerative disc disease.  The Veteran filed a notice of disagreement with those determinations in August 2013.  A statement of the case on them has not been issued.  Accordingly, they must be remanded to the RO for a statement of the case as indicated in Manlincon v. West, 12 Vet. App. 238 (1999).  These issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The Veteran had filed notices of disagreement with April 2007 and November 2008 decisions denying benefits for lumbar spine degenerative disc disease and major depression.  However, after the statement of the case on these issues was issued in March 2011, he did not perfect an appeal of these matters.  The Veteran did not perfect a subsequent August 2014 denial of increased benefits for major depression.  Accordingly, these issues are not on appeal.  The Board notes that the issue of entitlement to a rating in excess of 20 percent for lumbar spine degenerative disc disease recently disagreed with is from a claim filed on July 23, 2012, which was after the appeal period expired for appealing the determination that it was not more than 20 percent disabling during an earlier time period considered in April 2007.  

In December 2014, the Veteran withdrew his request for a hearing which he had previously made.  


FINDINGS OF FACT

1.  The Veteran does not have a currently diagnosed disability involving arthritis of the legs and feet.  

2.  The Veteran's service-connected ankylosis, status post left ring finger boutonniere deformity does not result in disability so significant as to warrant assignment of a rating based on being comparable to an amputation, nor does that disorder result in any limitation of motion of other digits of the hand or interference with the overall function of the left hand, such that a separate disability rating is warranted.


CONCLUSIONS OF LAW

1.  The criteria for service connection for arthritis of the legs and feet are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for a compensable disability rating for ankylosis, status post left ring finger boutonniere deformation, postoperative with scar and left hand strain are not met.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.321, 3.326(a), 4.1, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5230-5228 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice was provided in December 2005, November 2006, and July 2011 letters.

VA has obtained service treatment records; assisted the Veteran in obtaining evidence; obtained VA medical examinations in October 2006 and March 2012; and afforded the Veteran the opportunity to give testimony before the Board.  The examinations are adequate as they provide all information necessary to decide the claims - determining whether there is current arthritis of the legs and feet and providing the information necessary to rate the left ring finger disability at issue.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Service connection for arthritis of the legs and feet

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999); Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Arthritis is listed as a chronic disease.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

Service/service era treatment records show treatment for leg and foot complaints.  For example, in February 2003, the Veteran was seen for plantar fascitis of the feet.  The Veteran was seen in a private emergency room in May 2003 after twisting his left knee while running the day beforehand.  The diagnosis was left knee strain.  In July 2003, it was noted that his arches on his orthotics had been lowered, and that that seemed to help for a while, but that his pain returned.  The impression was bilateral pes planus (which is already service-connected).  A December 2003 consultant sheet referring the Veteran to orthopedics states that the Veteran reported chronic foot and leg pain bilaterally for over 2 years, and that he had been told that it might be arthritis and had had orthotics made by podiatry.  The provisional diagnosis was foot/leg pains.  

A December 2003 service treatment record shows that the Veteran was having chronic leg pain, from his knees to his feet, that made it impossible for him to run.  Physical examination showed positive sensation, motor, and circulation in his feet, along with a full range of motion and slight tenderness to palpation.  The Veteran stated that the pain occurred mostly with weight on the joints or muscles, and there was no joint laxity or swelling.  Motrin 3 times per day had been discontinued since the Veteran had been needing it chronically for a couple of years.  He was started on Vioxx.  On service evaluation in January 2005, the Veteran complained of knee and ankle stiffness and joint pain, and a diagnosis of osteoarthritis was reported.  However, it was noted that there had been no X-rays.  In May 2005, the Veteran was treated for a right ankle sprain, and in July 2005, he reported continued right ankle symptoms (residuals of a right ankle fracture are already service-connected).  The Veteran's November 2005 report of medical history was silent for specific reference to arthritis of the legs or feet.  September 2006 X-rays of the Veteran's feet were normal.  

VA examination for the feet and joints in October 2006 resulted in a diagnosis of bilateral flat feet, not arthritis of the feet or ankles.  A worksheet for the knees noted a report of perceived radiation of pain affecting the Veteran's thighs, knees, and legs, without the Veteran knowing if it was coming from his back or elsewhere.  The Veteran reported no pain affecting his right or left knee, and no current therapy, and he walked into the examination room without related assistive devices.  He denied recurrent subluxation or dislocation of each knee.  His knees did not affect mobility or activities of daily living.  Examination of each knee revealed no evidence of any gross deformity, abnormalities, swelling, or effusion, and range of motion of the right knee was from 0 to 140 degrees [normal under 38 C.F.R. § 4.71a, Plate II (2014)].  The diagnosis was normal right and left knee examinations.  The bones of the Veteran's lower extremities were examined as well, and painless motion was found with no metabolic bone disease being identified as a source of pain.  The diagnosis was normal bones of the right and left lower extremities.  On VA outpatient treatment in May 2008, the Veteran complained of knee pain, but X-rays of each knee were normal.  July 2009 X-rays of his feet were also normal.  

Based on the evidence, the Board finds that service connection is not warranted for arthritis of the Veteran's legs and feet.  The preponderance of the evidence indicates that the Veteran does not have arthritis of his legs or feet, or any other leg or foot disease or injury, other than the already service-connected flat feet.  Since no arthritis of the legs or feet is present, service connection cannot be granted for arthritis of the legs and/or feet.  In the absence of a current disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).


Left ring finger rating

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

At the outset, the Board notes that the Diagnostic Codes that focus on ankylosis or limitation of motion of single or multiple digits of the hand are 38 C.F.R. § 4.71a, Diagnostic Codes 5216 to 5230 (2014).  

The RO has rated the Veteran's disability under Diagnostic Code 5230-5228.  Diagnostic Codes 5216 through 5227 provide compensable ratings for thumb, index, and/or long finger ankylosis.  The evidence shows that the Veteran does not have ankylosis in any of those digits, and so a compensable disability rating would not be warranted under any of these Diagnostic Codes.

Diagnostic Codes 5228 through 5230 provide for compensable ratings for limitation of motion of the thumb (5228), index or long finger (5229), or ring or little finger (5230).  However, there is no compensable rating available under Diagnostic Code 5230 for limitation of motion of the ring or little finger.  As for Diagnostic Code 5228, a compensable rating requires limitation of motion of the thumb with a gap of at least 2.5 centimeters between it and the fat pad on attempted opposition, and the  March 2012 VA examination report shows that the Veteran does not have that.  The March 2012 VA examination report also shows that the Veteran does not have limitation of motion of the index or long finger with a gap of one inch or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees, and so a compensable rating under Diagnostic Code 5229 is not warranted.

The Board notes that the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; see also Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  However, the regulation pertaining to limitation of motion of the ring finger (Diagnostic Code 5230) does not provide a minimum compensable rating for the ring finger.

Although the Board recognizes that the Veteran currently is in receipt of the maximum 0 percent disability rating, the Note to Diagnostic Code 5227 states that an amputation evaluation should also be considered, particularly where ankylosis is present.  However, there is only evidence of ankylosis of the Veteran's ring finger, and not any of the other ones, and so a compensable rating for ankylosis of the thumb, index, or long finger is not warranted.  The Veteran's service-connected ankylosis, status post left ring finger boutonniere deformity does not result in disability so significant as to warrant assignment of a rating based on being comparable to an amputation.  The Note to Diagnostic Code 5227 also states that an additional evaluation is warranted for any resulting limitation of motion of other digits or interference with the overall function of the hand due to the service-connected left ring finger disability.  Here, however, the evidence indicates that the Veteran's left ring finger disability has not resulted in any compensable limitation of motion of other digits of the hand or interference with the overall function of the left hand such that a separate evaluation is warranted under the Note to Diagnostic Code 5227.  38 C.F.R. § 4.71a, Diagnostic Code 5227.

In summary, the Veteran is not entitled to a compensable rating for his service-connected left ring finger disability residuals.  No higher rating is available based on decreased range of motion of the ring finger, and none of the criteria required for a higher disability rating are present. 

The Veteran also has a left ring finger scar, but according to the March 2012 VA examination report, it is not painful or unstable and is very small (less than 6 square inches).  Accordingly, a compensable rating for it is not warranted under 38 C.F.R. § 4.118 (2014).  

The discussion above reflects that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected left ring finger disability.  The rating criteria contemplate the impairments shown; hence, referral for consideration of extraschedular ratings is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App.447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, the preponderance of the evidence indicates that the Veteran is not unemployable as a result of the disability at issue.  Accordingly, further consideration of TDIU is not warranted.

The preponderance of the evidence is against the claims and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for arthritis of the legs and feet is denied.

A compensable rating for ankylosis, status post left ring finger boutonniere deformity, postoperative with scar and left hand strain, is denied.


REMAND

An August 2013 rating decision granted service connection for postoperative right shoulder rotator cuff repair (which had previously been rated as right shoulder rotator cuff tear), and assigned it a 20 percent rating effective from August 23, 2012; it also granted service connection for residual scars secondary to it, and rated them as 20 percent disabling from February 28, 2013; and it also denied a rating in excess of 20 percent for lumbar spine degenerative disc disease based on a July 23, 2012 claim.  The Veteran filed a notice of disagreement with those determinations in August 2013; a statement of the case on them has not been issued; accordingly, these issues must be remanded to the RO for issuance of a statement of the case on them.  See Manlincon v. West, 12 Vet. App. 238 (1999).   

Accordingly, the case is REMANDED for the following action:

Issue the Veteran a statement of the case on the matters of the ratings to be assigned for postoperative right shoulder rotator cuff repair; residual scars secondary to right shoulder rotator cuff repair; and lumbar spine degenerative disc disease.  Take whatever additional action may be necessary, including returning the issues to the Board if the Veteran timely perfects an appeal of them.    

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
	

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


